DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a swirling flow-inducing blade having a helical screw blade shape and attached to an exterior surface of the guide pipe, the swirling flow-inducing blade causing the reaction mixture in the 20reaction vessel to rise along the exterior surface of the guide pipe while forming a swirling flow, then to enter into the guide pipe at an upper end portion of the reaction vessel, and finally to flow down through the guide pipe; an outlet that is provided to the reaction vessel so that the 25reaction mixture is discharged outside the reaction vessel; and an external loop through which a predetermined fraction of the reaction mixture discharged from the reaction vessel is returned, 20in a predetermined recycle ratio, to the reaction vessel through the feed inlet, wherein the recycle ratio that is a ratio of an amount of the feed introduced into the reaction vessel and an amount of the 5reaction mixture returned to the reaction vessel through the external loop is in a range of from 1:0.1 to 1:3, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774